Case 19f1-cv-20684-UU

@
#

© & MHD OA OD

Home
Explore
Notifications
Messages
Bookmarks
Lists

Profile

More

 

 

Eee

Rocygant 1-10 Entered on FLSD Docket 02/18/2021 Page 1 of 2

= | Linda Norway
@lindalNonway

Now that we know the Biden emails were not hacked,
and a Biden cohort has verified the contents, will @Jack

restore the New York Post account?
+k

| Streisand Effect: Twitter Ban On Biden Laptop Scandal

Nearly Doubled Visibility According To MIT | Zero
Hedge zerohedge.com/political/stre...

145 AM Oct 22, 2020 Twitter Web App

Le th Oo

pf

hitps./twitter.com/LindaE Nomay/stalus/131915298737 0098688 Ww
Case gg1-cv-20684-UU) DoctindemintedO Entered on FLSD Docket 02/18/2021 Page 2 of 2

BaD Tweet

@

Moo 8B dD #

po

 

Home

Explore

Notifications

Messages

Bookmarks Linda Norway
@tindaENorway

Lists Orig. from DC area, now Rockledge, FL (Brevard County-Space Coast), Retired military
wife, Redskins, Nationals fan, mom, Nana, Patrothead, MAGA! RIP Trixie EY
© Rockledge, FL EF) Joined December 2008

Profile 816 Following 448 Followers
Not followed by anyone you're lolkawing

More

Tweets Tweets & replies Media Likes

=

https Jtwitter.com/LindaE Norway 1
